             Case 2:17-cv-01514-JCM-NJK Document 83 Filed 04/29/19 Page 1 of 4


              Edward Griffith
         1    (admitted pro hac vice)
              THE GRIFFITH FIRM
         2    45 Broadway, Suite 2200
              New York, New York 10006
         3    (212) 363-3784
              (646) 645-3784 (cell)
         4    eg@thegriffithfirm.com
              Attorneys for Plainitff Edyta Gryglak
         5

         6                                UNITED STATES DISTRICT COURT

         7                                         DISTRICT OF NEVADA

         8
              EDYTA GRYGLAK, formerly known as                   Case No.: 2:17-cv-01514-JCM-NJK
         9    EDYTA A. FROMKIN,

        10                            Plaintiff,                        STIPULATION AND ORDER
                                                                         EXTENDING PLAINTIFF’S
        11    vs.                                                      DUE DATE TO FILE REPLY IN
              HSBC BANK USA, N.A., as trustee for                       SUPPORT OF MOTION FOR
        12                                                             PRELIMINARY INJUNCTION
              WELLS FARGO HOME EQUITY ASSET-
        13    BACKED CERTIFICATES, Series 2006-3,
              by its Attorney-in-fact WELLS FARGO                                (Third Request)
        14    BANK, N.A.; WELLS FARGO BANK,
              N.A.; and WELLS FARGO ASSET
    	




        15    SECURITIES CORPORATION,

        16                            Defendants.

        17
                       Defendants HSBC Bank USA, N.A., as trustee for Wells Fargo Home Equity Asset-Backed
        18
             Certificates, Series 2006-3, by its Attorney-in-fact Wells Fargo Bank, N.A., Wells Fargo Bank,
        19
             N.A., and Wells Fargo Asset Securities Corporation (collectively, “Defendants”) and Plaintiff
        20
             Edyta Gryglak (“Plaintiff” and together with Defendants, the “Parties”) hereby stipulate to extend
        21
             by one day the due date for Plaintiff to file her Reply in further support of her Motion for
        22
             Preliminary Injunction [ECF 74]. If approved, this stipulation would extend the due date from
        23
             Monday, April 29, 2019 to Tuesday, April 30, 2019.
        24
                       WHEREAS the current deadline for Plaintiff to file her Reply in further support of her
	




        25
             Motion for Preliminary Injunction is April 29, 2019.
        26
                       WHEREAS the Parties now stipulate and agree to extend the time for Plaintiff to file her
        27
             Reply from April 29, 2019 to April 30, 2019.
        28


                                                         -1-
             4820-2175-1115
             21894686.2
             Case 2:17-cv-01514-JCM-NJK Document 83 Filed 04/29/19 Page 2 of 4



         1             WHEREAS, this is the third request for an extension of time for Plaintiff to file her Reply
         2   in further support of her Motion for Preliminary Injunction and is not intended to cause any delay
         3   or prejudice to any party. The reason for the extension is the same as the last two extension requests,
         4   the workload of Plaintiff’s counsel, which has continued to be especially intense. Plaintiff counsel
         5   believes that a final extension of one additional day should enable him to complete and file
         6   Plaintiff’s Reply.
         7             THE PARTIES HEREBY STIPULATE:
         8             1.      The deadline for Plaintiff to file her Reply in further support of her Motion for
         9   Preliminary Injunction is extended from Monday April 29, 2019 to Tuesday April 30, 2019.
        10    Dated: April 29, 2019                                  Dated: April 29, 2019
        11    SNELL & WILMER L.L.P.                                  THE GRIFFITH FIRM
        12               /s/ Blakeley E. Griffith                          /s/ Edward Griffith
        13    By:                                                    By:
                 Blakeley E. Griffith (NV Bar No. 12386)                Edward Griffith (pro hac vice)
        14    3883 Howard Hughes Parkway, Suite 1100                 45 Broadway, Suite 2200
    	




              Las Vegas, Nevada 89169                                New York, New York 10006
        15    (702) 784-5200                                         (212) 363-3784
              (702) 784-5252 (fax)                                   (212) 363-3790 (fax)
        16
              Attorneys for Defendants                               Attorney for Plaintiff
        17

        18

        19

        20

        21

        22

        23

        24
	




        25

        26

        27

        28


                                                          -2-
             4820-2175-1115
             21894686.2
             Case 2:17-cv-01514-JCM-NJK Document 83 Filed 04/29/19 Page 3 of 4


                                                            ORDER
         1

         2             IT IS HEREBY ORDERED that the due date for Plaintiff to file Reply papers in further
         3   support of her Motion for Preliminary Injunction is extended by two business days, from Monday
         4   April 25, 2019 to Tuesday April 30, 2019.
         5             IT IS SO ORDERED.
         6                    April___
                       DATED this   30,day
                                        2019.
                                           of April 2019.
         7
                                                                 ____________________________
         8                                                       U.S. DISTRICT COURT JUDGE
         9

        10

        11

        12

        13

        14
    	




        15

        16

        17

        18

        19

        20

        21

        22

        23

        24
	




        25

        26

        27

        28


                                                         -3-
             4820-2175-1115
             21894686.2
             Case 2:17-cv-01514-JCM-NJK Document 83 Filed 04/29/19 Page 4 of 4



         1                                     CERTIFICATE OF SERVICE
         2             I hereby certify that on April 29, 2019, I electronically filed the foregoing STIPULATION
         3   with the Clerk of Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF
         4   system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF
         5   system.
         6
                       DATED this 29th day of April 2019.
         7
                                                                   /s/ Edward Griffith
         8
                                                                   EDWARD GRIFFITH, ESQ
         9

        10

        11

        12

        13

        14
    	




        15

        16

        17

        18

        19

        20

        21

        22

        23

        24
	




        25

        26

        27

        28


                                                         -4-
             4820-2175-1115
             21894686.2
